PER CURIAM.
This is an appeal from a refusal of the Circuit Court of Lee County to award attorney fees to plaintiff from county funds.
*54Plaintiff petitioned the Circuit Court of Lee County for a writ of mandamus to require the chairman of the Lee County Commission to pay attorney fees for services rendered in the defense of indigent juveniles. Plaintiff asserted that pursuant to § 12-15-10, Code of Ala.1975, the county was liable for such fees. Upon the circuit court’s denial of plaintiff’s writ, this appeal was taken.
The dispositive issue on appeal is whether the trial court erred in determining that under § 12-15-10, attorney fees in juvenile proceedings are excluded from the enumerated expenses for which a county is liable. We are required to hold that the trial court did err, and reverse and remand.
Our supreme court on May 11, 1979 held that “individual counties are responsible for the payment of attorney fees incurred by indigent defendants in juvenile proceedings under Code of Ala.1975, § 12-15-10.” Lewis v. Hitt, 370 So.2d 1369 (Ala.1979). Inasmuch as Lewis, supra, is dispositive of the instant controversy, even though we may disagree with Lewis, we have no alternative but to reverse this case and remand it for proceedings not inconsistent with the holding in Lewis. See § 12-3-16, Code of Ala. 1975.
REVERSED AND REMANDED.
All the Judges concur.